   Case 2:18-cr-20484-TGB ECF No. 12, PageID.63 Filed 01/21/21 Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           2:18-CR-20484

                  Plaintiff,
                                          ORDER DENYING MOTION
      v.                                  FOR EARLY TERMINATION
                                          OF SUPERVISED RELEASE
RICHARD ROBERT HARRIS,

                  Defendant.


     Defendant Richard Robert Harris pleaded guilty and was sentenced
in the Middle District of North Carolina in a one-count indictment of

Possession of Child Pornography, in violation of 18 U.S.C. § 2252(a)(5)(B).

ECF No. 4. Although Mr. Harris’s guideline range was calculated as 97
to 121 months, with a statutory maximum term of ten years, he was

sentenced to 48 months imprisonment followed by a 15-year term of

supervised release. Id. Mr. Harris completed his prison term and, on

October 9, 2015, began his term of supervised release.

     Mr. Harris has filed a Motion for Early Termination of Supervised

Release. Id. The Government opposes the motion, arguing that Mr.

Harris has failed to show that his circumstances warrant the early
termination of his supervised release. For the reasons expressed below,

the motion will be DENIED.



                                     1
   Case 2:18-cr-20484-TGB ECF No. 12, PageID.64 Filed 01/21/21 Page 2 of 6




                                I.   Background

     While in pursuit of a Ph.D. in political science at the University of

North Carolina, Chapel Hill, Mr. Harris was investigated for the

possession of child pornography, which included videos featuring

children as young as three and four years old, on his electronic devices.

ECF No. 7, PageID.38. After police officers executed a search warrant at

Mr. Harris’s residence, he admitted “to possessing and viewing child

pornography, to suffering from obsessive compulsions that caused him to

view explicit images and videos ‘for ten to twelve hours a day.’” Id. at

PageID.38-39. Mr. Harris attributed his compulsion to a need to relieve

the stress from the rigors of academia. Id. Mr. Harris admitted to using
“peer-to-peer software for downloading pornography” and a further

investigation led to the discovery of eighteen video files, some of which

included the sexual abuse of toddlers. Mr. Harris was charged with

Possession of Child Pornography and on December 5, 2011, he pleaded

guilty. Id. at PageID.39.

     Following his release from prison, Mr. Harris began his term of

supervised release. Since October 19, 2015, Mr. Harris has been subject

to special conditions of supervision, including not possessing or using a

computer or having access to the internet without the prior approval of

his probation officer. Mr. Harris is also required to participate in a

mental health program with an emphasis on sex offender treatment. ECF

                                     2
   Case 2:18-cr-20484-TGB ECF No. 12, PageID.65 Filed 01/21/21 Page 3 of 6




No. 4, PageID.24. Further, Mr. Harris alleges that he would like to

pursue additional employment opportunities “without having to disclose

that he is still on federal probation.” Id.

                              II.     Legal Standard

      A court may “terminate a term of supervised release and discharge

the defendant released at any time after the expiration of one year of

supervised release…if it is satisfied that such action is warranted by the

conduct of the defendant released and the interests of justice.” 18 U.S.C.

§ 3583(e). In considering whether to terminate a defendant’s terms of

supervised release, the Court looks to several factors borrowed from the

sentencing factors set forth in 18 U.S.C. § 3553. This includes (1) the

nature and circumstances of the offense and the history and
characteristics of defendant, (2) the need to protect the public from

further crimes of the defendant, (3) the need to afford adequate

deterrence to criminal conduct, and finally, (4) to provide the defendant

with needed...medical care…in the most effective manner. 18 U.S.C. §

3553(a)(1), (a)(2)(B)-(D).

                               III.     Discussion

      Mr. Harris “would like to find more lucrative and fulfilling work at

a larger company” and asserts that “the termination of supervised release

will allow many more job opportunities and to use his education to make

a higher wage and better living.” ECF No. 4, PageID.24. Further, Mr.
                                        3
   Case 2:18-cr-20484-TGB ECF No. 12, PageID.66 Filed 01/21/21 Page 4 of 6




Harris believes “he has paid his debt to society and has demonstrated to

this Court that he is worthy of an Order Discharging him from

Supervised Release.” Id. Mr. Harris states that if he was not required to

disclose “that he is still on federal probation,” he would be better
positioned to take advantage of his level education in seeking higher-

paying employment. ECF No. 4, PageID.24.

     After conferring with Mr. Harris’s Probation Officer, the Court

learned that his conditions do not prevent him from using a computer at

his place of employment. Rather, he must request permission from the

Probation Department before accepting employment that requires the

use of a computer. Further, if any employer were to provide Mr. Harris
with a work laptop in order to work remotely, that computer could be

subject to a search by the Probation Officer. Mr. Harris is also incorrect

in stating that his conditions require him to disclose to any employer that

he is on federal probation. In fact, while he would be required to respond

truthfully to any prospective employer’s questions about his prior

criminal history, including whether he is currently on supervised release,
his conditions do not require that he affirmatively disclose that “he is on

federal probation” or has been convicted of a crime. His conditions do not

restrict him from obtaining employment in the way he suggests.

     Moreover, Mr. Harris has not shown that the factors in 18 U.S.C. §

3553(a) are satisfied. A review of the record, the Response by the

                                     4
   Case 2:18-cr-20484-TGB ECF No. 12, PageID.67 Filed 01/21/21 Page 5 of 6




Government, the relevant authorities, and a conference with Mr. Harris’s

Probation Officer, all convince the Court that early termination of Mr.

Harris’s supervised released is not justified at this time. Mr. Harris’s

Probation Officer opposes his early termination, both because early
termination for sex offenders is not normally recommended, and because

earlier Mr. Harris had difficulties in that he “failed multiple polygraph

tests administered to determine whether he had complied with the terms
of his release.” ECF No. 7, PageID.41. While Mr. Harris has since

successfully passed a polygraph, and is otherwise “in compliance with all

of his conditions of supervised release,” ECF No. 9, PageID.57, meeting

these requirements is the minimum expected of him and does not justify

early termination.

     The final factor considers the need “to provide the defendant with

medical   care…in     the   most    effective   manner.”     18   U.S.C.     §

3553(a)(2)(B)(D). Here, Mr. Harris submits an affidavit from his

therapist, Dr. Dennis Sugrue, in support of the early termination of his

supervised release. ECF No. 4-1. As indicated in this report, Mr. Harris
has shown a commitment to his supervised release obligations and has

made progress toward rehabilitating his mental wellbeing. Id. at

PageID.30-31. But the requirement that he receive this kind of sex

offender counseling is a key component of Mr. Harris’ supervised release,

and the Court sees no reason why this condition should be terminated.


                                     5
   Case 2:18-cr-20484-TGB ECF No. 12, PageID.68 Filed 01/21/21 Page 6 of 6




     The Court finds that the conditions of supervised release imposed

as part of Mr. Harris’ sentence are appropriate to protect the community

and provide necessary treatment for Mr. Harris, without unnecessarily

burdening his ability to find appropriate employment.

                                CONCLUSION

     For the reasons above, the Motion for Early Termination of

Supervised Release is DENIED.

IT IS SO ORDERED.


Dated: January 21, 2021        s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                     6
